                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                       Western Division
                                 Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,
         Plaintiff
                                                              PLAINTIFF’S CONSENTED
 v.                                                        MOTION FOR EXTENSION OF TIME
                                                            FOR DESIGNATION OF COUNSEL
 ANALYTICAL GRAMMAR, INC.
     Defendant



          Plaintiff Matthew Bradley respectfully moves the Court for an additional thirty (30) days,

through and including May 28, 2021, within which to designate successor counsel to replace Mr.

Richard Liebowitz, who was disqualified from representing Plaintiff by Order of this Court [Docket

#68], or to file a notice of self-representation. In support of this motion, Plaintiff shows the Court:

1. On March 19, 2021, this Court ordered that Plaintiff’s principal counsel was disqualified from

      representing him. The Court directed that the Clerk notify Plaintiff to either cause notice of

      appearance to be filed by new counsel on his behalf, or to file a notice of self-representation as

      required in accordance with Local Civil Rule 5.2(b), within 40 days of the date of the Order.

      That 40 days has not yet expired, but will expire on April 28, 2021.

2. On March 22, 2021, undersigned counsel obtained from Mr. Liebowitz, and provided to the

      Court, Plaintiff’s address for purposes of the Clerk’s notification. Thereafter, the Clerk

      transmitted to Plaintiff and Plaintiff received a copy of the Court’s order.

3. After contacting the undersigned, Plaintiff (a California resident) reached out to the firm of Olive

      & Olive, P.A., in Durham, North Carolina, and Ms. Susan Freya Olive, who is a member of the

      Bar of this Court, agreed to review his case and to consider representing him. Ms. Olive has

      confirmed to the undersigned that she has been familiarizing herself with the case, has spoken

      with opposing counsel, and has reviewed those documents that have thus far been made available

      to her by former and local counsel. Ms. Olive reports that Liebowitz Law Firm agreed to provide


                                                                                                   Page 1
             Case 5:19-cv-00249-FL Document 70 Filed 04/28/21 Page 1 of 3
   Plaintiff’s file and has provided documents on two separate occasions to date, including most

   recently on April 26, but that she believes there are additional documents still missing from that

   file. By way of example, she reports that there is not a complete copy of the pleadings in the

   materials provided to her thus far, that many emails referencing attached documents have not

   included those attachments, and that there does not appear to be any significant legal research or

   analysis in the files provided to date.

4. Before agreeing to enter the case, Ms. Olive needs additional time to obtain and review the

   complete file, to confer with opposing counsel, and to make appropriate recommendations to

   Plaintiff. Plaintiff himself needs that information, as well, before proceeding. Ms. Olive

   anticipates that a thirty-day extension of time should be sufficient for this purpose.

5. Defendant, through counsel, has been consulted by Ms. Olive and has expressly agreed in writing

   to the requested extension of time.

       WHEREFORE, Plaintiff respectfully moves the Court for a 30-day extension of the deadline

for his compliance with the Court’s order, Docket #68, through and including May 28, 2021.

       This 28th day of April, 2021.

                                         PLAINTIFF, through Local Counsel:

                                         ALLAN LAW FIRM, PLLC
                                         By: s/Albert P. Allan
                                                Albert P. Allan
                                         435 East Morehead Street
                                         Charlotte, NC 28202
                                         704-371-5605
                                         alallan@allaniplitigation.com

                                         L.R. 83.1 Counsel




                                                                                                Page 2
           Case 5:19-cv-00249-FL Document 70 Filed 04/28/21 Page 2 of 3
                                  CERTIFICATE OF SERVICE
       Undersigned local counsel for Plaintiffs certifies that the foregoing document was served this

date on Defendant by electronically filing the same with the Clerk of Court using the CM/ECF

System, which will send notification via electronic means to counsel for Defendant, on this 28th day

of April, 2021.

                                                      s/Albert P. Allan
                                                         Albert P. Allan
                                                      ALLAN LAW FIRM, PLLC
                                                      435 East Morehead Street
                                                      Charlotte, NC 28202
                                                      704-371-5605
                                                      alallan@allaniplitigation.com

                                                      L.R. 83.1 Counsel




                                                                                              Page 3
           Case 5:19-cv-00249-FL Document 70 Filed 04/28/21 Page 3 of 3
